*791The matters requested are not reports and records required by statute to be made and filed and, therefore, do not come within section 66-a of the Public Officers Law (Matter of Erenberg v. Brill, 10 A D 2d 769). Discovery and inspection of the first three items mentioned may not be had under section 324 of the Civil Practice Act (Briant v. New York City Tr. Auth., 7 A D 2d 756; Faendrick v. Allied Aviation Serv. Int. Corp., 284 App. Div. 898; Ehrlich v. New York Cent. R. R. Co., 251 App. Div. 721; Falco v. New York, N. H. & H. R. R. Co., 161 App. Div. 735). Nor may there be discovery and inspection of the statement of the witness (Urbina v. McLain, 4 A D 2d 589). It should also be noted that application under section 66-a of the Public Officers Law should be made under article 78 of the Civil Practice Act, and not by motion in a negligence action (cf. Matter of New York Post Corp. v. Moses, 10 N Y 2d 199). Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.